Mr. Justice Wolf
delivered the opinion of the court.
Petitioners invoke the aid of a writ of certiorari to review the alleged failure of the District Court of Bayamón promptly to set for hearing an appeal from the Municipal Court of Bayamón where on the 22nd day of January 1940 petitioners were convicted of assault and battery under aggravated circumstances.
The transcript of record reached the District Court of Bayamón on the 30th of January 1940. On the first day of February immediately following, alleging their right to a speedy trial, petitioners moved that the trial of their case be set in accordance with the provisions of the Code of Criminal Procedure. The District Court of Bayamón on the 8th of March 1940, set the case for the 26th of March 1940. Reciting the foregoing facts, petitioners, on the 13th of March 1940, in the District Court of Bayamón moved that the case be dismissed and filed away. The court overruled the motion.
Section 29, paragraph 5, of the Code of Criminal Procedure (1935 ed.) provides:
“Fifth. — The justice of the peace shall, within five clays, transmit the record to the district court, which court, within ten days after its receipt, shall set the day for the trial of the case, and shall issue summons for the prosecuting attorney and for the defendant. New evidence may be introduced at the trial, and such evidence as may have been refused or admitted by the justice of the peace may be reproduced. The court shall definitely decide as to the admission of such evidence, and shall consider it and hear the parties to the *138case, and within two days thereafter shall render final decision, either convicting or acquitting the defendant, ordering the release of the defendant in case of acquittal.”
Thereunder this court held in People v. Acosta, 40 P.R.R. 451, citing People v. Cardona, 36 P.R.R. 556 and People v. Rodríguez Alberty, 39 P.R.R. 542, that the two-day period for deciding a case in the district court, on appeal, was imperative. In a later decision we held that the period of ten days was not self-operative, but that the appellant must take measures to have his case set. People v. Rivera, 46 P.R.R. 228. Here the petitioners have done everything in their power to have the prompt trial to which they are entitled by virtue of the said section and the order of March 13, 1940, must be overruled and the action against petitioners dismissed and filed away.